Citation Nr: 0313552	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  01-05 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

In October 2002, the Board undertook additional development 
of the veteran's claim pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002).  Pursuant to this 
development, additional medical evidence was obtained, 
including a new VA examination report.  Due to the favorable 
determination contained herein, the appellant is not 
prejudiced by the Board's adjudication of this appeal without 
RO consideration of the additional evidence.


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder is manifested by symptoms of anger, depression, 
flashbacks, and social isolation, resulting in total 
impairment of social and industrial adaptability.


CONCLUSION OF LAW

The criteria for a 100 percent rating for post-traumatic 
stress disorder have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The law provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his/her claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A (West 2002).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C. 
5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of all information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which was effective August 
29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The November 2000 rating action, the statement of the case, 
and the supplemental statement of the case, informed the 
veteran of the information and evidence needed to support his 
claim, the applicable law, and the development 
responsibilities and activities of the VA and the veteran.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Due to 
the favorable determination contained herein, additional 
development in this regard would serve no useful purpose.  A 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran. Soyini v. Derwinski, 1 Vet. 
App. 540 (1991).

The record contains VA medical records, including a recent VA 
psychiatric examination report.  The veteran's Social 
Security Administration medical records have also been 
obtained.  The veteran has not identified any outstanding 
available evidence necessary to substantiate his claim.  
Consequently, no further assistance to the veteran with the 
development of evidence is required.  Further development and 
further expending of VA resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected psychiatric disorder at issue.  The Board 
is of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to the veteran's 
service-connected post-traumatic stress disorder, except as 
reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

The veteran maintains that he is entitled to a 100 percent 
rating for his service-connected post-traumatic stress 
disorder.  He was granted service connection and a 30 percent 
rating for post-traumatic stress disorder by rating action in 
May 1999.  By hearing officer decision in November 1999, the 
veteran was granted an increased rating of 50 percent for his 
post-traumatic stress disorder.  The record reveals that the 
current claim for an increased rating for post-traumatic 
stress disorder was received from the veteran in May 2000.

On VA psychiatric examination in June 2000 the veteran 
described his mood as irritable and angry.  The veteran 
reported intermittent suicidal thoughts.  The veteran 
admitted to auditory hallucinations telling him to kill 
himself and others.  The diagnoses included post-traumatic 
stress disorder.  The veteran's general assessment of 
functioning (GAF) was noted to be 55.

The veteran was hospitalized for treatment of post-traumatic 
stress disorder at a VA facility in April and May 2001.  Past 
and present GAF were noted to be 29.

The veteran appeared before a hearing officer at the RO in 
June 2001.  The veteran testified that he was taking 
medications in order to control his post-traumatic stress 
disorder.  He reported depression, mood swings, intense 
anger, and social isolation.  The veteran asserted that he 
was unable to work due to his post-traumatic stress disorder.  
He stated that he had been found unemployable by the Social 
Security Administration primarily due to his post-traumatic 
stress disorder.

VA outpatient treatment records dated from January 2002 to 
January 2003 show frequent treatment for post-traumatic 
stress disorder.  These records show GAF's ranging from 35 to 
70.  Most of these records indicate GAF's of around 35.

The veteran was afforded a VA examination by two VA 
psychiatrists in May 2003.  The report indicates that both of 
these VA examiners reviewed the veteran's entire claims file.  
The veteran reported that he had not worked since 1996.  The 
veteran stated that he could not work because he had 
difficulty getting along with others, that he got upset with 
people easily, and he yelled at them.  He asserted that he 
could not concentrate on performing even simple work tasks.  
The examiners reported that the veteran's GAF was 31, and 
that it had been 31 for the past year.  They noted that the 
veteran's impairment was entirely due to his post-traumatic 
stress disorder secondary to his military service, and that 
the veteran's impairment was quite severe.  The veteran was 
noted to have no active hobbies, total isolation from family, 
and no social interactions with others.  The examiners noted 
that the veteran had symptoms which were like hallucinations, 
however, they were flashbacks, both visual and auditory.  The 
VA examiners expressed the opinion that the veteran's 
symptoms of post-traumatic stress disorder, including 
difficulty taking orders from others, difficulty getting 
along with other people, difficulty sleeping, and difficulty 
with flashbacks, resulted in the veteran's inability to 
perform work at a level that would allow him to maintain 
employment.

A 50 percent evaluation for post-traumatic stress disorder 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent evaluation contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

There is some medical evidence indicating that the veteran's 
GAF has been in the 55-70 range.  However, the great majority 
of the medical evidence indicates that the veteran's post-
traumatic stress disorder symptoms results in severe 
impairment such that the veteran's GAF is in the 29-35 range.  
GAF's this low contemplate major impairment in several areas, 
including work, or an inability to function in almost all 
areas.  American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM IV).  The Board notes that the two VA examiners in May 
2003 reviewed all the veteran's medical records, including 
those records showing higher GAF's.  After such review, and 
after an examination of the veteran, it was their opinion 
that the veteran had such severe impairment due to his post-
traumatic stress disorder that he was unable to work due to 
those symptoms.  Consequently, the Board is of the opinion 
that this evidence shows that the veteran has impaired 
impulse control (such as unprovoked irritability), difficulty 
in adapting to stressful circumstances, and an inability to 
establish and maintain effective relationships resulting in 
total occupational and social impairment.  Accordingly, the 
veteran more nearly meets the requirements for a 100 percent 
rating for post-traumatic stress disorder.




ORDER

Entitlement to a 100 percent rating for post-traumatic stress 
disorder is granted, subject to the law and regulations 
governing the award of monetary benefits.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

